Citation Nr: 1601382	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis and, if so, whether the claim should be allowed.  

2.  Entitlement to an effective date prior to November 8, 2011, for a 10 percent rating for service-connected skin tags. 

3.  Entitlement to an increased rating for skin tags, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to November 1981; from January 1985 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference in September 2015 before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is of record.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issues of de novo adjudication of the claim for service connection for tuberculosis and for a rating in excess of 10 percent for skin tags are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An December 1997 rating decision, of which the Veteran was notified by letter in January 1998, denying service connection for tuberculosis was appealed but after the issuance of a Statement of the Case, the appeal was never perfected by filing a substantive appeal, VA Form 9 or equivalent; and in fact the Veteran withdrew his appeal, and that rating decision is final.  

2.  The evidence pertaining to the Veteran's claim for service connection for tuberculosis submitted subsequent to the December 1997 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  An unappealed October 1997 rating decision, of which the Veteran was notified, denied a compensable rating for skin tags; and a claim, formal or informal, for an increased rating was not received prior to November 8, 2011.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied service connection for tuberculosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  New and material evidence has been submitted to reopen the claim for service connection for tuberculosis.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).  

3.  The criteria for an effective date prior to November 8, 2011, for a 10 percent rating for skin tags are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.157, 3.159, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter December 2011 the RO satisfied the duty under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Veterans Claims Assistance Act of 2000 (VCAA), to provide notice of the information and evidence needed for claim substantiation; the information and evidence that VA would seek to provide and that which the claimant was to provide; and of the way initial disability ratings and effective dates are established.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That letter informed him that the claim for service connection for tuberculosis was previously denied and that new and material evidence was required to reopen that claim.  

As to the claim for an earlier effective date for the initial assignment of a 10 percent rating for skin tags, the appeals stem from the initial RO decision granting that 10 percent rating.  It had been held that once compensation is granted the claim is substantiated, additional notice is not required for an appeal as to the downstream element of the effective date assigned and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.   The service treatment records (STRs) are on file.  All identified and available post-service and VA records have been secured, or are contained in electronic claims processing systems of VA.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a VA hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption). 

Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis and, if so, whether the claim should be allowed

The Veteran initiated an appeal of a December 1997 rating decision which denied service connection for tuberculosis but after the issuance of a Statement of the Case, the appeal was never perfected by filing a substantive appeal, VA Form 9 or equivalent.  Rather, in September 1999 the Veteran withdrew his appeal.  

No new service treatment records (STRs) have been received.  38 C.F.R. § 3.156(c).  Also, no new and relevant clinical or other records, including VA treatment records, were received within one year of the notice of the December 1997 rating decision.  As a result, that RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156(b) and (c), 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2011 the Veteran applied to reopen the claim for service connection for tuberculosis.  For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  

The evidence on file at the time of the 1997 rating decision showed, in essence, that evidence, including postservice evidence, indicates that during the Veteran's active duty he tested positive for tuberculosis, i.e., he had a positive PPD test.  

A "PPD" (positive protein derivative) test, in and of itself, is merely a laboratory finding that may or may not be an underlying symptom of a chronic condition, such as active or even inactive TB.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating similar diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and therefore are not appropriate entities for the rating schedule to address).  

The Veteran underwent VA hospitalization in September 1997 for cocaine and alcohol dependence.  It was noted that he had been PPD positive for tuberculosis, he had been started on isoniazid by the TB clinic, however, never showed any active signs of tuberculosis.  

The evidence received since the December 1997 rating decision includes a November 2007 VAOPT record which shows that it was noted in September 2007 that the Veteran reported having had a positive TB skin test while in the Marines in 1987 when stationed at North County and had been started on Isoniazid and then, after one month, it was stopped.  In September 1997 he was again started on that medication but on his own he discontinued taking it after one month because he was working in Orange County and could not make return appointments.  In January 1998 it was again considered restarting him on INH but he declined.  A November 2007 chest X-ray had been negative.  The assessment was "long-term latent TB infections, asymptomatic."  He was instructed as to the signs and symptoms of active TB.  He verbalized understanding of the need to seek medical evaluation in the event that he had any symptom occurrence.  

A February 2012 VAOPT record shows that the Veteran had the onset of being PPD positive in 1987.  A March 2012 VAOPT record shows that he had started smoking at age 22.  He had cut down from 1 pack per day to 1/2 pack every 3 to 4 days.  

A March 2012 VAOPT record shows that he had been PPD positive for tuberculosis and had tried INH but stopped several times after one month.  Was seen in 2007 by a TB nurse and the decision was to hold treatment and follow the results of chest X-ray.  His last chest X-ray of November 16, 2007 showed no evidence of acute cardiopulmonary disease.  He had been a smoker since 1995.  

At the September 2015 Board videoconference the Veteran testified that he had tested positive to tuberculosis (TB) during service.  Page 5.  He had had positive skin tests for tuberculosis during and after military service.  Page 6.  

In the application to reopen the claim for service connection for tuberculosis, it was alleged that the Veteran had tuberculosis from contaminated drinking water at Camp Lejeune.  Thus, the Veteran has presented a new theory of service connection, alleging that toxins have caused his tuberculosis.  

However, tuberculosis is caused by a bacterium.  The Veteran has not presented any evidence that contaminated drinking water, or toxins, cause tuberculosis.  

Moreover, even if the Veteran was exposed to contaminated water at Camp Lejeune, North Carolina, there are no disabilities presumed to be related to exposure to contaminated water at Camp Lejeune.  The National Academy of Sciences' National Research Council (NRC) has identified fourteen disease conditions were identified as having limited/suggestive evidence of an association with Trichloroethylene (TCE), and Tetrachloroethylene or Perchloroethylene (PCE) or a solvent mixture exposure.  They include: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Though there are some conditions which have limited/suggestive evidence of an association with the contaminants, these conditions are also not presumed to be related to this exposure and a link between the disability and contaminated water must still be established by the evidence.  

More to the point, evidence has never shown that the Veteran has ever actually had active tuberculosis.  

Nevertheless, in light of the VAOPT records indicating that the Veteran had "long-term latent TB infection, asymptomatic", the Board is of the opinion that he should be afforded a VA examination for the purpose of determining whether he now has, or has ever had, tuberculosis.  To this extend, the additional evidence is new and material for the purpose of reopening the claim.

An effective date prior to November 8, 2011, for an initial award of a 10 percent rating for service-connected skin tags

A March 1991 rating decision granted service connection for skin tags and assigned a noncompensable disability rating, all effective December 21, 1990, the day after discharge from the Veteran's last period of active duty.  The Veteran did not appeal either the assignment of a noncompensable disability rating or the effective date of December 21, 1990.  

The Veteran was notified in October 2007 of a rating decision that month which denied a compensable rating for skin tags, and because the Veteran did not appeal it that decision it became final.  

The Veteran again claimed an increased rating on November 8, 2011, as reflected in VA Form 21-0820, Report of General Information, which has been assigned as the current effective date for the current 10 percent rating awarded by the April 2012 rating decision under 38 C.F.R. § 4.118, Diagnostic Code 7800 for disfigurement based on findings on VA dermatology examination of April 25, 2012.  

The Veteran and his representative seek an effective date prior to November 8, 2011, for a compensable disability rating for her service-connected skin tags.  At the September 2015 Board videoconference the Veteran testified that after filing a claim for an increased rating for his skin tags, he had been granted a 10 percent rating on the basis that they caused disfigurement.  Page 4.  With respect to the 10 percent rating for skin tags, the Veteran wanted that rating to go back in time to the point when he was first awarded service connection.  Page 7.  It was argued that when service connection was initially granted he met the criteria for a 10 percent rating based on disfigurement of the face.  Page 8.  

With regard to claims for increase, under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  

Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later." 

38 C.F.R. § 3.400(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Also, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110 (b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability.)  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  Thus, Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C.A. § 5110(b)(2).  Stated differently, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110(a).  This would be consistent with the language of 38 U.S.C.A. § 5110(a) "unless specifically provided otherwise in this chapter." 

Thus, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case: 

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2); or 

(3) If an increase in disability precedes the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1) and (2).  

Here, the effective date has been set as of the November 8, 2011, date of receipt of the claim for an increased rating.  An earlier effective date can be set only if (1) there was an earlier formal or informal claim for increase which had not been adjudicated, or (2) if there is evidence of an ascertainable increase within one year preceding the November 8, 2011, receipt of the formal claim for increase.  

VA is obligated to determine all potential claims raised by the evidence.  See, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004) and Cook v. Principi, 318 F.3d 1334, 1347 (Fed.Cir. 2002) (en banc).  Here, a review of the evidence shows that prior to November 8, 2011, there was no formal or informal claim for increase following the October 2007 denial of an increased rating for the service-connected skin tags.  While the Veteran has received VA outpatient treatment for various skin manifestations, nothing in these records indicates that he had any intent to claim an increased rating or expressed a belief in entitlement to an increased rating.  Moreover, in MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) the Federal Circuit rejected the proposition that "medical records [alone] can be an informal claim."  See also Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In other terms, there is no showing of a formal claim or informal claim for increase that remained pending prior to the current effective date.  Although Hazan provides a basis for revisiting certain types of evidence, Hazan did not invalidate 38 U.S.C.A. § 5110(b) (2).  

As to the second means of establishing entitlement to an earlier effective date, to receive an effective date earlier than the Veteran's date of claim, the evidence must show that an increase in disability preceded the claim by a year or less.  38 C.F.R. § 3.400(o)(2).  However, the evidence for that period does not indicate the presence of complaints or symptoms so that an assessment could be made of the degree of severity.  Moreover, the records contain no reference to the service-connected skin tags being disfiguring prior to the April 25, 2012, VA dermatology examination.  Essentially, then, the medical evidence in the year prior to the claim fails to show any increase in disability that is factually ascertainable during that period.  

Therefore, the Board finds in the absence of a claim, formal or informal, or evidence consistent with 38 U.S.C.A. § 5110(b)(2) showing an increase in disability, that the Veteran is not entitled to an effective date prior to November 8, 2011, for a 10 percent disability rating for skin tags.  To the extent that this current effective dates predates, rather than follows, the date of entitlement, i.e., when it was factually shown that a 10 percent rating was warranted based on disfigurement by the April 25, 2012, VA dermatology examination, there is no prejudice to the Veteran.  

Lastly, it is argued that a 10 percent rating should be made retroactive to the initial grant of service connection by the March 1991 rating decision which assigned an initial noncompensable disability rating.  

In this regard, a rating action in December 1997 denied a compensable disability rating for the service-connected skin tags.  The Veteran was notified of that rating decision by RO letter later that month but did not appeal that decision.  Thus, that rating decision is final and to award an effective date prior thereto would require that the December 1997 rating decision was the product of clear and unmistakable error (CUE).  

If a claimant fails to appeal a VA decision assigning an effective date, that decision becomes final and may not be challenged directly.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed.Cir. 2002) (en banc).  However, a claimant may challenge such a final decision collaterally and obtain an earlier effective date by seeking revision or reversal of a VA decision on the basis of CUE.  See 38 U.S.C.A. §§ 5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411.  CUE is established when the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated;" and (3) the error "manifestly changed the outcome" of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir. 1999) (expressly adopting the "manifestly changed the outcome" standard).  

In this case, there is no allegation of CUE in the October 2007 rating decision.  

Accordingly, there is no basis for an award of a 10 percent rating for service-connected skin tags prior to November 8, 2011.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for tuberculosis reopened. 

An effective date prior to November 8, 2011, for a 10 percent rating for service-connected skin tags is denied.  


REMAND

VA treatment records show that the Veteran has a nonservice-connected scar of his scalp from a postservice head injury. 

The Board also notes that a December 1997 rating decision denied service connection for papular skin changes below the eyes.  

An October 2005 VAOPT record shows that the Veteran had a pruritic rash on back of neck due either as a reaction to medication or possible spider bites.  A March 2008 VAOPT record shows that he had a bothersome skin tag on his right buttock and that it was excised.  

On VA dermatology examination in April 2012 it was reported that in the past the Veteran had developed skin tags on his neck, armpit, and buttocks.  They had increased in size and he was seen and had them removed.  They recurred in 2008 and he had them removed again.  They have now recurred for a third time.  It was reported that he had some scarring of the head, face, or neck from skin tags but had no systemic manifestations.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  As to the Veteran's visible skin conditions, no indication was given as to the approximate total body area and approximate total exposed body area (face, neck and hands) affected on current examination.  As to any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin, he had numerous skin tags under left eye, on his neck, in the axilla, bilaterally.  His skin condition did not impact his or her ability to work.  

A November 2012 VAOPT record shows that the Veteran had a skin tag on the right side of his neck and that he requested that it be removed.  It was to be removed on his neck visit by use of liquid nitrogen spray.   

At the September 2015 Board videoconference the Veteran testified that he had originally had treatment by VA for skin tags by laser treatment, having had skin tags burned off.  Thereafter, for about six (6) months the skin tags had not recurred but they had subsequently recurred and he again had had them removed.  However, they were now recurring once again in the last 3 or 4 months.  The skin tags were on the inside areas of his legs, hands, neck, and armpits which were new areas in which the skin tags had not previously occurred.  They now seemed to reappear every 3 or 4 months.  Page 3 of the transcript.  After filing a claim for an increased rating for his skin tags, he had been granted a 10 percent rating on the basis that they caused disfigurement; however, they had now spread to other areas of his body, i.e., his neck, arms, legs, and the armpits.  The skin tags in these areas caused irritation and discomfort when clothing rubbed against them.  Page 4.  

The rating decision which is appealed assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7800, on the basis of disfigurement.  However, the information in the April 2012 examination does not describe the extent of involvement of the service-connected skin tags for the purpose of determining whether a schedular rating in excess of 10 percent may be assigned.  

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether he now has, or has ever had, active tuberculosis.  The Veteran has never been afforded a VA medical opinion for this purpose.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain whether he now has or has ever had tuberculosis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran's current address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what her personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told him these things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner must express an opinion as to whether the Veteran now has or has ever had active tuberculosis.  

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A complete rationale should be provided for each opinion or conclusion made by the examiner. If the examiner determines that a decision cannot be made without resort to mere speculation, then this should be clear in the examiner's remarks or opinion.  

2.  Afford the Veteran a current VA dermatology examination to determine the extent and severity of his service-connected skin tags.  The claims folder should be made available to and be reviewed by the examiner. 

The examiner should note the size, location, and other relevant characteristics of the veteran's service-connected skin tags.  The examiner should set forth findings as to the eight characteristics of disfigurement with respect to any skin tags and whether there is any residual scarring from past treatment which is deep or superficial, i.e., whether it is associated with underlying soft tissue damage.  The examiner should also indicate whether any such scarring is poorly nourished, tender and painful on objective demonstration, is subject to repeated ulceration or is unstable.  Any functional impairment due to the scar should also be identified. 

3.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remains denied, issue to the Veteran and the Veteran's representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


